237 F.3d 1322 (11th Cir. 2001)
CHARLES BRADFORD SMITH, Plaintiff-Appellant,v.MITCHELL MCKINLEY SHOOK, CHRIS A. FOSTER, et al., Defendants-Appellees.
No. 99-8105Non-Argument CalendarD. C. Docket No. 98-00159-CV-6
UNITED STATES COURT OF APPEALSELEVENTH CIRCUIT
Jan. 10, 2001

Appeal from the United States District Court for the Southern District of Georgia
Before ANDERSON, Chief Judge, WILSON and COX, Circuit Judges.
PER CURIAM:


1
Charles Bradford Smith appeals pro se from the district court's order dismissing  his claims against multiple defendants under 42 U.S.C.  1983. In this opinion,  we address Smith's appeal of the district court's dismissal of two of his  individual  1983 claims: one against defendant Paula Frederick, Deputy General  Counsel for the State Bar of Georgia, and one against Chris Foster, State of  Georgia Administrative Law Judge. We resolve Smith's other claims on appeal in  an unpublished appendix. The issues that warrant publication relate to (1) the  district court's holding that Smith lacked standing to challenge Frederick's  decision not to prosecute Smith's former attorney, and (2) the district court's  holding that Foster was entitled to judicial immunity for his actions taken as  an administrative law judge. We affirm the district court's holding with respect  to each of these issues.

I.  BACKGROUND

2
Smith was a correctional officer with the Georgia Department of Corrections  whose employment was terminated when he allegedly assaulted a fellow  correctional officer. Smith hired attorney Mitchell Shook to represent him at a  State Personnel Board termination hearing before Administrative Law Judge  ("ALJ") Chris Foster. Shook, ALJ Foster, and Department of Corrections Counsel  Stephen Pereira (not a party to this action) canceled the hearing. According to  Smith, the hearing was not rescheduled; instead, Shook presented a settlement  offer to Smith, which Smith refused. Smith and Shook agreed that Shook would no  longer represent Smith. Shook refused Smith's demand to refund the $1,000 Smith  had paid him for representation. Smith proceeded without counsel at a  rescheduled hearing. Foster presided over the hearing and ruled against Smith.  Smith complained about Shook to the State Bar of Georgia, but Bar Counsel Paula  Frederick declined to prosecute Smith's complaint, and recommended fee  arbitration.


3
Smith then filed a pro se complaint in the district court, asserting individual   1983 claims against Shook and other members of his law firm, and against  Foster and Frederick. As noted above, we address in this opinion only two of  Smith's claims relating to Frederick and Foster. Defendant Frederick moved to  dismiss for lack of standing to challenge her decision not to prosecute Shook.  Defendant Foster moved to dismiss based on judicial immunity. The district court  held that Smith lacked standing to challenge Frederick's decision not to  prosecute Smith's former attorney; and the district court held that Foster was  entitled to judicial immunity for his actions taken as an administrative law  judge. Smith appeals.

II.  DISCUSSION
A. Claim Against Frederick:

4
Smith argues that the district court erred by finding Frederick was shielded  from suit by immunity; however, the court did not analyze Smith's claims against  Frederick on immunity grounds. Instead, the court held that Smith lacked  standing to sue Frederick for refusing to prosecute a state bar complaint  against Smith's former attorney, Mitchell Shook. We review de novo a district  court's dismissal of a complaint for lack of standing. See Georgia State  Conference of NAACP Branches v. Cox, 183 F.3d 1259, 1262 (11th Cir. 1999).


5
This Court has not previously addressed the issue of whether a complainant has  standing to sue a state bar grievance officer based on the officer's refusal to  prosecute an attorney for alleged ethics violations. It is clear, however, that  "a citizen lacks standing to contest the policies of the [criminal] prosecuting  authority when he himself is neither prosecuted nor threatened with prosecution.  . . . [A] private citizen lacks a judicially cognizable interest in the  prosecution or nonprosecution of another." Linda R.S. v. Richard D., 410 U.S.  614, 619, 93 S.Ct. 1146, 1149 (1973). The Tenth Circuit has relied on Linda R.S.  to hold that a complainant lacked standing to sue, inter alia, members of the  Oklahoma State Bar's Professional Responsibility Commission for refusing to  prosecute an ethics complaint, because the Commission acted in a prosecutorial  capacity. See Doyle v. Oklahoma Bar Assn., 998 F.2d 1559, 1566 (10th Cir. 1993)  (citing Linda R.S., 410 U.S. at 619, 93 S.Ct. at 1149).


6
In this case, Frederick acted in a comparable prosecutorial capacity. As Deputy  General Counsel for the State Bar of Georgia, Frederick is empowered by the  Georgia Supreme Court to receive and screen grievances, and has discretion to  dismiss a grievance "analogous to the discretion exercised by a prosecutor in  [the] criminal justice system in deciding which defendants to prosecute and  which cases to dismiss prior to indictment." Scanlon v. State Bar of Georgia,  443 S.E.2d 830, 831 (Ga. 1994).


7
We agree with the reasoning of the Tenth Circuit, and hold that Smith lacked  standing to challenge Frederick's decision not to prosecute Smith's former  attorney. Therefore, we affirm the judgment of the district court with respect  to this issue.

B. Claim Against Foster:

8
The district court held that Foster was entitled to absolutely immunity from  liability for any undertaking in furtherance of his official duties. We review  de novo a district court's grant of judicial immunity. See Ellis v. Coffee  County Bd. of Registrars, 981 F.2d 1185, 1189-90 (11th Cir. 1993).


9
This Court has not previously addressed the issue of whether judicial immunity  applies to a state administrative law judge like Foster. Generally, judicial  immunity applies to a judge who dealt with the plaintiff in a judicial capacity  and did not act in the "clear absence of all jurisdiction." Harris v. Deveaux,  780 F.2d 911, 914 (11th Cir. 1986). The Supreme Court has held that federal  ALJ's are entitled to absolute judicial immunity because their responsibilities  are functionally comparable to those of trial judges, including issuing  subpoenas, ruling on evidence, regulating hearings, and making or recommending  decisions. See Butz v. Economou, 438 U.S. 478, 513, 98 S.Ct. 2894, 2914 (1978).  Relying on Butz, this Court has granted judicial immunity to justices of the  peace, despite their limited jurisdiction. See Turner v. Raynes, 611 F.2d 92,  96-97 (5th Cir. 1980).1


10
The Supreme Court has enumerated several factors used to determine whether an official's function is sufficiently judicial to confer absolute immunity.  See Cleavinger v. Saxner, 474 U.S. 193, 202, 106 S.Ct. 496, 501 (1985).  These factors include:  "(a) the need to assure that the individual can perform his functions without harassment or intimidation; (b) the presence of safeguards that reduce the need for private damages actions as a means of controlling unconstitutional conduct; (c) insulation from political influence; (d) the importance of precedent; (e) the adversary nature of the process; and (f) the correctability of error on appeal."  Id.


11
The application of Cleavinger's functional analysis to Foster supports a grant  of judicial immunity. With respect to Smith's employment appeal, Foster  functioned in a classic adjudicatory role as it is defined by the factors  enumerated in Cleavinger. The record indicates that Smith was provided with a  full and fair adversarial hearing, over which ALJ Foster presided. Foster  performed judicial functions including, inter alia, taking evidence and issuing  a written opinion. Foster's decision was appealable to the State Personnel  Board. Considering these facts, we conclude that Foster's role as a state ALJ  was functionally comparable to that of a trial judge or a federal ALJ. Further,  as is the case with trial judges and federal ALJ's, absolute immunity is  necessary for state ALJ's to ensure that they can perform their functions  without harassment or intimidation. Therefore, we affirm the district court's  holding that Foster was immune from suit for Smith's claims concerning Foster's  performance of his judicial duties.


12
For the foregoing reasons, the judgment of the district court with respect to  these issues relating to defendants Frederick and Foster is

AFFIRMED.2


NOTES:


1
 The Eleventh Circuit, in the en banc decision Bonner v. City of Prichard, 661  F.2d 1206, 1209 (11th Cir. 1981), adopted as precedent decisions of the former  Fifth Circuit rendered prior to October 1, 1981.


2
 The rest of Smith's arguments on appeal are addressed in a separate, unpublished  appendix, which affirms the district court's judgment with respect to Smith's  other claims. Appellant's request for oral argument is denied.